                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-23110-BLOOM/Louis

CHRISTOPHER MAURICE MCDOWELL,

        Plaintiff,

v.

JOSE GONZALEZ and DAVID COLON,

      Defendants.
____________________________________/

                                             ORDER

        THIS CAUSE is before the Court upon pro se Plaintiff Christopher Maurice McDowell’s

(“Plaintiff”) “Motion asking the (Appeal Courts) to hear these facts about case,” ECF No. [66]

(“Motion”). The Court has reviewed the Motion, the record in this case, and the applicable law,

and is otherwise fully advised. For the reasons that follow, the Motion is denied as the Court lacks

jurisdiction.

        On December 5, 2019, Plaintiff filed a Notice of Appeal as to this Court’s Order on Motion

to Dismiss, ECF No. [59]. Due to Plaintiff’s pending appeal, the Court lacks jurisdiction to rule

on the instant Motion. See 28 U.S.C. § 1291 (“The courts of appeals . . . shall have jurisdiction of

appeals from all final decisions of the district courts of the United States.”); Griggs v. Provident

Consumer Disc. Co., 459 U.S. 56, 58 (1982) (“[I]t [is] generally understood that a federal district

court and a federal court of appeals should not attempt to assert jurisdiction over a case

simultaneously. The filing of a notice of appeal is an event of jurisdictional significance — it

confers jurisdiction on the court of appeals and divests the district court of its control over those
                                                        Case No. 17-cv-60508-BLOOM/Valle


aspects of the case involved in the appeal.”). The Court notes that any filings relating to

Plaintiff’s pending appeal must be filed before the Court of Appeals for the Eleventh Circuit.

       Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [66], is

DENIED.

       DONE AND ORDERED in Chambers at Miami, Florida, on December 12, 2019.




                                                     _________________________________
                                                     BETH BLOOM
                                                     UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                              2
